Citation Nr: 1802824	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-38 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from n April 2014 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2017, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides while stationed in Japan at Kadena Air Force Base.  He stated that he patrolled the Air Force Base as a police officer which included guarding the C-130 aircraft.  He indicated that the military used Agent Orange to spray around the Kadena Base, including along the fenced areas where he walked and guarded the nuclear weapons including along the perimeter of the base.  He contends that the herbicides were also located on the aircraft.  He also indicated that Agent Orange was used at air force bases where he was stationed in the United States, such as Malmstrom Air Force Base.  

The Board notes that the Veteran claims disabilities which are presumptive diseases for herbicide exposure.  38 U.S.C. §§ 1101, 1112, 1113 (2012), 1116; 38 C.F.R. §§ 3.307(a), 3.309 (2017).  

In an April 2014 Administrative Decision, the AOJ concluded that the information to corroborate the Veteran's claim of exposure to Agent Orange was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) or other governmental entity.  The AOJ noted that the Veteran had not responded to AOJ development inquiries as to the where, when and how he had been exposed to Agent Orange, and noted further that the Veteran's service treatment records and service personnel records did not show any service which would be considered presumptive for exposure to Agent Orange.

However, the Veteran subsequently provided additional details of his service, as noted above, at his Board hearing.  This information should be provided to VA's Compensation Service at VAVBAWAS/CO/211/AGENTORANGE, and a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed should be undertaken.  If it is then determined that the Veteran has provided sufficient information to permit a search by the JSRRC, a request should be made of the JSRRC for verification of exposure to herbicides.  The JSRRC coordinator should make a formal finding that sufficient information required to verify herbicide exposure does not exist if that is the case.  See M21-1, IV.ii.1.H.7.a.

In any event, the claim must also be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In that regard, the Veteran has not been afforded a VA examination for the claimed diseases.  The Board recognizes that the Veteran is currently in poor health; in the event that he cannot report for a VA examination, a VA medical opinion should nonetheless be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The information that the Veteran provided at his Board hearing with regard to herbicide exposure (that he was exposed to herbicides while stationed in Japan at Kadena Air Force Base when he patrolled the Air Force Base as a police officer which included guarding the C-130 aircraft; patrolling along the fenced areas where he walked and guarded the nuclear weapons including along the perimeter of the base; and general exposure at Malmstrom Air Force Base).  This information should be provided to VA's Compensation Service at VAVBAWAS/CO/211/AGENTORANGE, and a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as claimed should be undertaken.  If it is then determined that the Veteran has provided sufficient information to permit a search by the JSRRC, a request should be made of the JSRRC for verification of exposure to herbicides.  The JSRRC coordinator should make a formal finding that sufficient information required to verify herbicide exposure does not exist if that is the case.  See pertinent directives in M21-1, IV.ii.1.H.7.a.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current DM and IHD disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  In the event that the Veteran cannot report for a VA examination due to poor health, a VA medical opinion should nonetheless be provided.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current DM and IHD had its clinical onset during service, was manifest within a year of service, or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

